Case 1:16-cv-08777-PGG Document 74 Filed 05/08/20 Page 1of1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

TechGuru Consultants, Inc., and

Alexander Litz, 1:16-cv-08777-PGG
Plaintiffs,
-against- MOTION FOR ADMISSION PRO
HAC VICE

Tech Guru, LLC
Defendant
Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and
Eastern Districts of New York, Sergei Orel, Esquire, hereby move this Court for an Order for
admission to practice Pro Hac Vice to appear as counsel for Tech TechGuru Consultants, Inc.,

and Alexander Litz, Plaintiffs in the above-captioned action.

Iam in good standing of the bar of the State of New Jersey and there are no pending
disciplinary proceedings against me in any federal court. | have never been convicted of a
felony. I have never been censured, suspended, disbarred or denied admission or readmission

by any court. I have attached the affidavit pursuant to Local Rule 1.3.

I have requested a Certificate of Good Standing from New Jersey Board of Bar
Examiners, and am waiting to receive the same, and will file the same with this Honorable
Court once it has arrived. It is respectfully requested that this Motion be held in abeyance,

pending receipt and filing of the said Certificate of Good Standing.

Dated: May 8, 2020 Respectfully Submitted,

—_—_ a

Applicant Signature;

Applicant’s Namés_ Sergei Orel

 

F irm Name: Gearhart Law LLC

Address: 41 River Road

 

City/State/Zip: Union, New Jersey 07901

 

 

Telephone/Fax:_ 908-273-0700

Email: _sorel@gearhartlaw.com

 

 
